Citation Nr: 1015462	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cystocele repair 
with intermittent urinary incontinence (claimed as a bladder 
disorder).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hematuria and 
urinary tract infection (UTI) (claimed as kidney condition).

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for posttraumatic stress disorder (PTSD) due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1960 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for her claims, the Veteran testified at a 
videoconference hearing in December 2009, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

In January 1997, the Veteran filed a claim for entitlement to 
compensation under the provisions of § 1151 for PTSD, 
resulting from a personal assault and sexual harassment while 
in the pain clinic program at James A. Haley VA Medical 
Center (VAMC), during July 1996.  However, the RO's February 
1997 notice letter and April 1997 rating decision 
misconstrued the Veteran's claim as one for service 
connection for PTSD, secondary to sexual assault and 
harassment.  As such, the RO failed to adjudicate, explicitly 
or implicitly, let alone mention, the Veteran's claim for § 
1151 compensation.  The RO's April 1997 rating decision is 
therefore not a final and binding decision on the § 1151 
claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  The 
Board concludes that the § 1151 claim remained pending and 
unadjudicated since originally filed in January 1997.  
Consequently, the Board considers the § 1151 claim as an 
original claim to be considered de novo by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The § 1151 issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent and credible evidence of in-service 
incurrence of any claimed bladder disorder.  The November 
2006 VA examination report provides competent evidence that 
specifically discounts the notion that the Veteran's current 
urinary frequency symptomatology is etiologically linked to 
her period of active duty.  

2.  An unappealed November 1983 rating decision denied 
service connection for a kidney disorder due to a lack of a 
then-current disability and lack of in-service incurrence of 
a chronic disability.  

3.  Some of the additional evidence received since that 
November 1983 rating decision, however, is not cumulative or 
redundant of evidence already considered in that decision 
concerning this claim, is also relevant, and raises a 
reasonable possibility of substantiating this claim.  There 
is now competent evidence diagnosing the Veteran with a 
recent urinary tract infection, microscopic hematuria and 
hematuria.

4.  The Veteran had an acute and transitory kidney infection 
during service in January 1962, which appeared to resolve by 
separation.  There is no competent and credible evidence 
etiologically linking any current urinary tract infection and 
hematuria to a urinary tract infection in 1962, during her 
period of active duty.  The November 2006 VA examination 
report provides competent evidence that specifically 
discounts the notion that the Veteran's current hematuria and 
microscopic hematuria is etiologically linked to her period 
of active duty.  

CONCLUSIONS OF LAW

1.  The Veteran's cystocele repair with intermittent urinary 
incontinence (claimed as a bladder disorder) was not incurred 
in or aggravated by her military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The November 1983 rating decision denying service 
connection for a kidney condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1103 (2009).  

3.  But new and material evidence has been received since 
that decision to reopen this claim for service connection for 
a kidney condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  The Veteran's hematuria and urinary tract infection (UTI) 
(claimed as a kidney disorder) was not incurred in or 
aggravated by her military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the April 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the Veteran's claim in the 
November 2007 SOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

Moreover, since the Board is reopening the claim for a kidney 
disorder on the basis of new and material evidence, there is 
no need to discuss whether the Veteran has received 
sufficient notice insofar as the specific reasons for the 
prior, November 1983 denial because, even if she has not, 
this is inconsequential and, therefore, at most harmless 
error because the Board is reopening her claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records, a 
VA police report copy, personal hearing testimony and 
personal statements.  The RO obtained her service treatment 
records (STRs), service personnel records (SPRs), 
VA treatment records and Social Security Administration (SSA) 
disability records.  And in November 2006, the RO arranged 
for a VA compensation examination for a medical nexus opinion 
concerning the nature and cause of her claimed bladder and 
kidney disorders - including, in particular, in terms of 
whether each is attributable to her military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Petition to Reopen Claim for Service Connection for 
Kidney Disorder

The Veteran filed this most recent petition to reopen this 
previously denied claim in October 2005, so the revised 
regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claims on their underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims); and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish entitlement 
to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

A July 1975 RO rating decision initially denied service 
connection for a kidney disorder, apparently because there 
was no in-service incurrence of a chronic disability and no 
competent evidence of a then-current, chronic residual 
disability of her kidney, especially as shown to have 
resulted from injury or disease in service.  The RO noted 
that the June 1962 separation examination during service 
showed a kidney disorder, but that it had no complications 
and no sequelae.  Furthermore, the RO noted that her recent 
March to May 1975 VA treatment records failed to show 
treatment or findings for any kidney disorder.  Although 
apprised of her procedural and appellate rights, she did not 
initiate an appeal.  Therefore, that decision is final and 
binding on her based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

The RO subsequently, in a November 1983 rating decision, 
determined the Veteran had not submitted new and material 
evidence since that prior decision to reopen this claim.  The 
RO continued to find there was not new and material evidence 
suggesting the Veteran had then-current kidney disorder or 
in-service incurrence of a chronic kidney disorder.  The 
Veteran did not appeal after being notified of this decision.  
Therefore, that November 1983 decision was the last final and 
binding denial of the claim for a kidney disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that 
November 1983 decision.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis, 
so irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).

Since that decision, the Veteran has submitted additional 
copies of VA treatment records, Social Security 
Administration disability records, personal statements and 
hearing testimony.  Notably, a September 2006 VA treatment 
record and a November 2006 VA compensation examination report 
are now of record, which are not only new but also material 
to the disposition of the kidney disorder claim.  

In particular, there are now competent clinical findings 
establishing a current kidney disorder, particularly 
hematuria and urinary tract infection.  In that regard, 
hematuria, microscopic hematuria, and urinary tract infection 
(UTI) are now confirmed by the November 2006 VA examination 
report.  Further, VA treatment records also reflect that she 
was diagnosed for a urinary tract infection (UTI) in 
September 2006.  So these diagnoses relate to the previously 
unestablished requirement for service connection that she 
first have proof of her currently claimed disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).

Consequently, this is new and material evidence as defined by 
VA regulation because this additional evidence at least 
establishes she has these currently claimed diagnoses, which 
serve to substantiate the preliminary element of service 
connection-i.e, a current disability for her claimed kidney 
disorder.  38 C.F.R. § 3.156(a).  This evidence was not 
previously submitted to agency decisionmakers, so is new, and 
is material because it relates to an unestablished fact 
necessary to substantiate this claim and by itself, or in 
connection with the evidence previously of record, raises a 
reasonable possibility of substantiating this claim since 
there is now at least the required evidence of a current 
kidney disability that potentially could be related to the 
Veteran's military service.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  To 
this extent only, the Veteran's appeal is granted subject to 
the further development of this claim on remand.

III.  Analysis-Entitlement to Service Connection for Claimed 
Bladder and Kidney Disorders

A.  Entitlement to Service Connection for Cystocele Repair 
with Intermittent Urinary Incontinence (Claimed As a Bladder 
Disorder)

The Veteran complains of having had a local anesthesia and a 
cystocele repair vaginally around 1961, so, dating back to 
service.  She asserts this resulted in the onset of frequent 
urination around 1986.  She maintains that she now is 
required to be near a bathroom while working and take 
frequent bathroom breaks.  Also, her urinary frequency 
symptoms interfere with her sleep.

There is no disputing that the Veteran has a current 
disability of urinary frequency and past cystocele repair 
with intermittent urinary incontinence, as confirmed by the 
November 2006 VA examination report.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Nonetheless, most fatal to the 
Veteran's claim is there is simply no competent evidence of 
in-service incurrence of any bladder disorder and no 
competent evidence etiologically linking any current bladder 
disorder to her period of active duty.  

While the separation examination does note a kidney infection 
during January 1962, with no complications and no sequelae, 
this appears to bear no relation to this claim.  More central 
to her contentions, the Veteran's STRs are completely 
unremarkable for any complaint, treatment, or diagnosis of 
urinary incontinence or cystocele (fallen bladder) repair 
during service, providing highly probative evidence that is 
against her claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  The Veteran's contentions simply do not match the 
evidence of record.  Contrary to her reported history to the 
November 2006 VA examiner, her separation examination also 
does not mention any cystocele surgery during service.  

And there is simply no competent evidence that any bladder 
disorder or urinary frequency symptomatology is somehow 
attributable to her military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Rather, the 
November 2006 VA examination report provides competent 
evidence specifically discounting the notion that her current 
urinary frequency is in any way etiologically related to 
service.  Indeed, the examiner stated that the "current 
complaint of urinary frequency is not due to a urinary tract 
infection in January 1962, which resolved" and "past 
cystocele repair with intermittent urinary incontinence is 
not due to urinary tract infection in January 1962 that 
resolved."  

Rather, the first indication of cystocele treatment and 
surgical repair is shown by VA treatment records to occur 
nearly thirteen (13) years following separation, during March 
to May 1975.  The lapse of so many years between claimed in-
service injury or disease and the first documented treatment 
of urinary frequency/cystocele symptomatology also provides 
highly probative evidence against this claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

While the Veteran, even as a layman, is competent to proclaim 
having experienced relevant symptoms of urinary frequency and 
difficulty sleeping since her military service, she is not 
competent to provide a probative opinion on the source of 
those symptoms - particularly insofar as whether they are 
attributable to the alleged in-service cystocele repair.  
This is because this is generally a medical, not lay, 
determination.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson generally is not capable of opining on 
matters requiring medical knowledge").  And the Board is not 
questioning whether she currently has urinary frequency 
symptoms.  Indeed, to the contrary, as mentioned, the Board 
already has readily conceded that she does.  Rather, even 
accepting this current diagnosis, no physician or other 
qualified medical health care professional has associated her 
current urinary frequency with her period of active duty.  So 
no one qualified to make this important determination has 
affirmed the Veteran's belief that there is such a 
correlation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Her competency to make this claim must be distinguished from 
the weight and credibility of her lay testimony, which is a 
factual determination going to the ultimate probative value 
of this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Again, her STRs 
contradict her allegations of in-service cystocele repair, 
undercutting the credibility of her testimony, which in turn 
diminishes the probative value of her allegations.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
current urinary frequency either in service or for many years 
after.  She testified at her personal hearing and to the VA 
examiner that her urinary frequency symptoms did not even 
begin until the 1980s.  Thus, overall, the evidence of record 
does not support her claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for cystocele repair 
with intermittent urinary incontinence.  So there is no 
reasonable doubt to resolve in the Veteran's favor, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to Service Connection for Hematuria and 
Urinary Tract Infection (UTI) (Claimed as a Kidney Disorder)

The Veteran complains of urine in her blood, which she 
attributes to service.  

There is no disputing that the Veteran has a current 
disabilities of hematuria, microscopic hematuria, and urinary 
tract infection (UTI) as confirmed by the November 2006 VA 
examination report.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Her VA treatment records also reflect that she was 
diagnosed for a urinary tract infection (UTI) in September 
2006.  

The Board's review of the Veteran's STRs shows that her June 
1962 separation examination noted a kidney infection occurred 
in January 1962, expressly found to have no complications and 
no sequelae.  STRs are silent for any continuing symptoms of 
this kidney infection through the Veteran's separation in 
June 1962.  Therefore, the Board finds that during the 
Veteran's period of active duty, she developed an acute and 
transitory UTI, which appeared to resolve by separation.  

Moreover, there is simply no competent evidence that this 
condition is somehow attributable to her military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Concerning hematuria and microscopic 
hematuria, the November 2006 VA examination report provides 
competent evidence specifically discounting the notion that 
these current disorders are in any way etiologically related 
to service.  The November 2006 VA examiner stated 
"microscopic hematuria and hematuria are not due to urinary 
tract infection in January 1962, that resolved."

Furthermore, there is no competent evidence on the etiology 
of her current UTI disorder.  The November 2006 VA 
examination report was unable to comment on nexus, stating 
that "regarding urinary tract infection [in] September 2006 
and urinary tract infection in January 1962 that resolved; I 
cannot offer an opinion because any opinion would be 
speculation."  

Statements like this from doctors or examiners that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder generally cannot be employed as suggestive of a 
linkage between the disorder and the Veteran's military 
service or, here, an already service-connected disability.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  But by the same token, these 
type opinions cannot be used to rule out this purported 
correlation, either.  Ultimately, noncommittal opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

A more recent precedent case, however, admonished the Board 
for relying on medical opinions that also were unable to 
establish this required linkage, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  In Jones, the Court noted it was unclear whether the 
examiners were unable to provide this requested definitive 
medical comment on etiology because they actually were unable 
to since the limits of medical knowledge had been exhausted 
or, instead, for] example, needed further information to 
assist in making this determination (e.g., additional records 
and/or diagnostic studies) or other procurable and assembled 
data.  

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain further medical 
evidence where the medical evidence "indicates that 
determining the cause is speculative").  The Court in Jones 
held, however, that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or apparent upon a 
review of the record.
Here, the examiner's opinion appears to be fully considered 
and provided a sound rationale that "no direct connection 
can be made between these two infections.  SMR [sic, i.e., 
STR] separation examination [on] June 1, 1962 notes kidney 
infection in January 1962 with no complications and no 
sequelae."

Rather, the first documented post-service treatment for any 
UTI does not occur until September 2006.  The lapse of so 
many years between in-service injury or disease and the first 
documented treatment of UTI over four decades later provides 
highly probative evidence against this claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

While the Veteran, even as a layman, is competent to proclaim 
having experienced relevant symptoms of blood in her urine, 
even since her military service, she is not also competent to 
provide a probative opinion on the source of those symptoms 
- particularly insofar as whether they are attributable to 
in-service urinary tract infection.  This is because this is 
generally a medical, not lay, determination.  It is 
especially the case here where there are so many intervening 
decades between the most recently documented UTI in 2006 and 
the last prior documented UTI in 1962.
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson generally is not capable of opining on matters 
requiring medical knowledge").  And the Board is not 
questioning whether she currently has symptoms of blood in 
her urine.  Indeed, to the contrary, as mentioned, the Board 
already has readily conceded that she does.  Rather, even 
accepting this current diagnosis, no physician or other 
qualified medical health care professional has associated her 
currently diagnosed hematuria and UTI with her period of 
active duty.  So no one qualified to make this important 
determination has affirmed the Veteran's belief that there is 
such a correlation.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Her competency to make this claim must be distinguished from 
the weight and credibility of her lay testimony, which is a 
factual determination going to the ultimate probative value 
of this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To that end, 
the Veteran admitted to the November 2006 VA examiner that 
she did not have onset of blood in her urine until 1976.  On 
the other hand, she indicated in her personal hearing 
testimony that it has been a chronic ongoing problem since 
basic training, so dating back even earlier, to around 1960.  
This inconsistency in her allegations undercuts the 
credibility of her testimony, which in turn diminishes the 
probative value of her allegations.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no 
documented history of complaint, treatment, or diagnosis of 
the Veteran's UTI or symptoms of blood in the urine until 
many years after separation.  Overall, the evidence of record 
does not support her claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hematuria and UTI.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim for service connection for cystocele repair with 
intermittent urinary incontinence is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a kidney disorder.  To this 
extent only, the appeal is granted.

The claim for service connection for hematuria and UTI 
(claimed as a kidney disorder) is denied.



REMAND

As mentioned, the Veteran filed a claim in January 1997 for 
entitlement to compensation under the provisions of § 1151 
for PTSD, resulting from a personal assault and sexual 
harassment while in the pain clinic program at James A. Haley 
VA Medical Center (VAMC), during July 1996.  

The Veteran claims that she is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for disability involving 
posttraumatic stress disorder (PTSD) as a result of being 
assaulted by other patients.  In particular, she alleges that 
during July 1996, while receiving inpatient treatment at the 
Tampa VA Medical Center (VAMC):  (1) she was repeatedly 
sexually harassed and fondled by a male psychiatric patient; 
and (2) a head trauma patient, who she believes was not 
properly medicated, saw her and threw his wheelchair at her 
and missed, but still mentally traumatized her.  A VA police 
report, dated in July 1996, confirms the latter incident 
actually occurred.  Third, she alleges that in April 1999, 
while again receiving inpatient treatment at the Tampa VAMC, 
a naked man walked into her bathroom while she was undressed.  
Importantly, she indicates that VA attending nurses further 
harassed her and neglected her complaints in regards to these 
incidents.  It also appears that the Veteran was treated for 
PTSD, including due to prior sexual assaults, even before the 
above alleged assaults occurred.

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The Board emphasizes that the 
prior version of 38 U.S.C.A. § 1151 (West 1991) was in effect 
when the Veteran filed her claim for § 1151 compensation in 
January 1997.  So, the Board will apply this older and more 
favorable version of the law to her claim.

Pursuant to the prior version of 38 U.S.C.A. § 1151 (West 
1991), the VA is required to pay disability compensation for 
disability, aggravation of disability or death, to a Veteran 
"in the same manner as if such disability, aggravation or 
death were service-connected," under the following 
circumstances:  Where any Veteran shall have suffered an 
injury, or aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation awarded 
under any of the laws administered by the VA, or as the 
result of having submitted to an examination under any such 
law, and not the result of the Veteran's own willful 
misconduct, and any such injury or aggravation results in 
additional disability to or the death of the Veteran.

In contrast, under the revised statutory language of 38 
U.S.C.A. § 1151, when a Veteran suffers additional disability 
or death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a) (2009).  
For claims filed on or after October 1, 1997, not applicable 
here, the Veteran must demonstrate that the VA treatment in 
question resulted in additional disability and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Furthermore, the current version of Section 1151 does not 
allow for VA to pay benefits for disabilities acquired 
outside of the scope of VA care.  Specifically, VA General 
Counsel has determined that Section 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort, with remedies for such acts 
being beyond the scope of Section 1151.  VAOPGCPREC 1-99 
(Feb. 16, 1999); see Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (Section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (Section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).

The Board takes special note of Jackson v. Nicholson, 433 
F.3d 822 (2005), a recent Federal Circuit case with factual 
circumstances similar to the Veteran's own.  Jackson, 433 
F.3d 822, is a case involving a claim of PTSD which was 
allegedly due to a personal assault which occurred while the 
appellant was hospitalized at a VA facility.  The Federal 
Circuit noted that the appellant had submitted her claim 
prior to October 1, 1997 and therefore the old version of 38 
U.S.C.A. § 1151 was operative.  The issue on appeal as 
determined by the Federal Circuit revolved around the 
interpretation of the phrase "as a result of hospitalization" 
as used in the prior version of the statute.  The Federal 
Circuit found that the appellant was able to claim 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the assault, which occurred while 
hospitalized at a VA facility, as the use of the phrase "as a 
result of hospitalization" does not require injuries to be 
caused by actions of VA.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1151 has substituted the 
phrase "hospital care" for the previous term of 
"hospitalization."  The Federal Circuit found that it could 
easily be inferred from the amendment that Congress 
understood the earlier statute to mean something more than 
hospital care when it used the term hospitalization.  The 
Federal Circuit noted that the term hospital care implies the 
provision of care by the hospital specifically, as opposed to 
the broader, more general experience of a patient during the 
course of hospitalization.  The word hospitalization was 
found to not be limited only to treatment or examination 
rendered by VA but instead encompasses events that occur 
during a stay at a hospital.  Conversely, the use of the 
words hospital care by the current statute limit the causes 
of actions to situations which arise as a result of care 
rendered by VA during hospitalization.  See also VAOPGCPREC 
7-97 (stating that "hospital care" refers to medical services 
rendered during hospitalization).

Unfortunately, the most recent VA compensation examination 
report, provided in December 2006, fails to sufficiently 
address the Veteran's potential entitlement to § 1151 
compensation, particularly under the pre-October 1997 version 
of the law.  Instead, the December 2006 VA examiner addressed 
the question of aggravation of a preexisting PTSD condition.  
Therefore, the Board remands this claim for an appropriate VA 
compensation opinion on the Veteran's § 1151 claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should arrange for the Veteran's 
claims file to be reviewed by an appropriate 
physician in order to formulate responses to 
the following questions:

Is it at least as likely as not (50 percent 
probability or greater) that there was any 
increased or additional disability with 
respect to the Veteran's PTSD as a result of 
training, hospitalization, medical or 
surgical treatment, or examination at the 
VA?

If the physician believes that increased or 
additional disability due to PTSD resulted 
from training, hospitalization, medical or 
surgical treatment, or examination at the 
VA, the physician is respectfully asked to 
quantify and identify the increment of 
increased or additional disability.

If the physician finds that a medical 
examination of the Veteran is necessary in 
order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be accompanied 
by a complete rationale.  If the examiner 
concludes that any of the above questions 
can not be answered without resort to 
speculation, he or she should so indicate.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

3.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send her a supplemental statement of the 
case (SSOC) and give her an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


